--------------------------------------------------------------------------------

Exhibit 10.27


AMENDMENT #6 TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT


This Amendment #6 to Amended and Restated Business Financing Agreement
(“Amendment”) is entered into on February 15, 2018, by and among ePlus
Technology, inc. (”Technology”) and ePlus Technology Services, inc. (“Services”;
and together with Technology, each sometimes referred to as a “Dealer,” and
sometimes referred to collectively, jointly and severally, as “Dealer”) and
Wells Fargo Commercial Distribution Finance, LLC (“CDF”) and is to that certain
Amended and Restated Business Financing Agreement dated July 23, 2012, by and
between Dealer and CDF (as the same has been amended by that certain Amendment
#1 to Amended and Restated Business Financing Agreement dated July 31, 2014,
that certain Amendment #2 to Amended and Restated Business Financing Agreement
dated July 24, 2015, that certain Amendment #3 to Amended and Restated Business
Financing Agreement dated October 20, 2015, that certain Amendment #4 to Amended
and Restated Business Financing Agreement dated July 28, 2016, and that certain
Amendment #5 to Amended and Restated Business Financing Agreement dated July 27,
2017 and as further amended, restated, amended and restated, modified, extended,
renewed, substituted, and/or supplemented, the “Agreement”). All terms which are
not defined herein shall have the same meaning in this Amendment as in the
Agreement.


WHEREAS, CDF and Dealer desire to amend the terms of the Agreement.


NOW THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.         Section 1.1 of the Agreement is hereby amended by adding in
alphabetical order the following definitions thereto:
 
“Aggregate Accounts Receivable Outstandings” means the sum of (a) the principal
amount outstanding under the Accounts Receivable Facility and (b) the Letter of
Credit Obligations.
 
“Aggregate Outstandings” means the sum of (a) the Aggregate Accounts Receivable
Outstandings and (b) the principal amount outstanding under the Agreement for
Wholesale Financing.
 
“L/C Issuer” means Wells Fargo Bank N.A. or any other affiliate of CDF in such
person’s capacity as an issuer of Letters of Credit hereunder.
 
“L/C Reimbursement Agreement” has the meaning set forth in Section 2.4.1.3
hereof.
 
“L/C Reimbursement Date” has the meaning set forth in Section 2.4.2 hereof.
 
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Dealer to the L/C Issuer thereof or to CDF, as and when matured, to pay
(a) all amounts drawn under such Letter of Credit and (b) all interest, fees and
expenses payable in connection therewith, including interest, fees and expenses
payable under this Agreement or under any L/C Reimbursement Agreement.
 
“L/C Sublimit” means $2,500,000.
 
1

--------------------------------------------------------------------------------

“Letter of Credit” means documentary or standby letters of credit issued for the
account of a Dealer by an L/C Issuer.
 
“Letter of Credit Obligations” means all outstanding obligations incurred by CDF
or any L/C Issuer at the request of the Dealer, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by an L/C Issuer.  The amount of such Letter of Credit
Obligations shall equal the sum of (a) the aggregate maximum undrawn and
unexpired amount of then outstanding Letters of Credit and (b) the aggregate
amount of drawings under Letters of Credit that have not yet been reimbursed.


2.         The following definitions in Section 1.1 of the Agreement are deleted
in their entirety and replaced with the following:


“Agreement for Wholesale Financing” means the Amended and Restated Agreement for
Wholesale Financing dated July 23, 2012 between Dealer and CDF as amended,
restated, amended and restated, modified, extended, renewed, substituted, and/or
supplemented from time to time,


“Obligations” means all liabilities and indebtedness now or hereafter arising,
owing, due or payable from Dealer to CDF or any L/C Issuer (and any of their
subsidiaries and affiliates), including any third party claims against Dealer
satisfied or acquired by CDF, whether primary or secondary, joint or several,
direct, contingent, fixed or otherwise, and where or not evidence by instruments
or evidences of indebtedness, and all covenants, agreements, warranties, duties
and representations, whether such Obligations arise under this Agreement, the
Other Agreements, or any other agreements previously, now or hereafter executed
by Dealer and delivered to CDF or any of its subsidiaries or affiliates or by
operation of law, including, without limitations, the Letter of Credit
Obligations.


“Other Agreements” means the Agreement for Wholesale Financing, any Letters of
Credit, any L/C Reimbursement Agreement, all security agreements, mortgages,
leases, instruments, documents, guarantees, schedules, certificates, contracts
and similar agreements heretofore, now or hereafter executed by Dealer and
delivered to CDF or an L/C Issuer, or delivered by or on behalf of Dealer to a
third party and assigned to CDF by operation of law or otherwise.


3.         Section 2.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:


“2.1 Accounts Receivable Facility. Subject to the terms of this Agreement, CDF
agrees to provide to Dealer an Accounts Receivable Facility of Thirty Million
Dollars ($30,000,000.00) (the “Accounts Receivable Facility Limit”); provided,
however, that at no time will (i) the Aggregate Accounts Receivable Outstandings
exceed the Accounts Receivable Facility Limit or (ii) the Aggregate Outstandings
exceed the Aggregate Facility Limit. CDF’s decision to advance funds will not be
binding until the funds are actually advanced.
 
In addition, subject to the terms of the Agreement for Wholesale Financing, CDF
agrees to provide to Dealer an inventory floorplan credit facility of (i) to and
until October 31, 2017, Three Hundred Twenty-Five Million Dollars
($325,000,000.00), (ii) on and after November 1, 2017, except during a Temporary
Uplift Period, Two Hundred Fifty Million Dollars ($250,000,000.00), and (iii)
during any Temporary Uplift Period, Three Hundred Twenty Five Million Dollars
($325,000,000.00); provided, however, that at no time will the Aggregate
Outstandings exceed the Aggregate Facility Limit.  CDF’s decision to advance
funds will not be binding until the funds are actually advanced.
 
If, at any time, the Aggregate Accounts Receivable Outstandings exceed the
Accounts Receivable Facility Limit, Dealer will immediately pay to CDF an amount
not less than the difference between (i) Aggregate Accounts Receivable
Outstandings and (ii) the Accounts Receivable Facility Limit. 
 
2

--------------------------------------------------------------------------------

If, at any time, the Aggregate Outstandings exceed the Aggregate Facility Limit,
Dealer will immediately pay to CDF an amount not less than the difference
between (i) Aggregate Outstandings and (ii) the Aggregate Facility Limit.”


4.         The following Section 2.4 is hereby added to the Agreement:


“2.4         Letters of Credit.


2.4.1        Conditions.  On the terms and subject to the conditions contained
herein, CDF agrees to use reasonable efforts to issue or arrange for an L/C
Issuer to issue, for the account of Dealers, Letters of Credit from time to
time; provided, however, that no L/C Issuer shall issue any Letter of Credit
upon the occurrence of any of the following or, if after giving effect to such
Issuance:


2.4.1.1.     (i) Aggregate Outstandings would exceed the Aggregate Facility
Limit or (ii) the Letter of Credit Obligations for all Letters of Credit would
exceed the L/C Sublimit;
 
2.4.1.2.     the expiration date of such Letter of Credit is more than 364 days
after the date of issuance thereof; or
 
2.4.1.3.     (i) any fee due in connection with, and on or prior to, such
issuance has not been paid, (ii) such Letter of Credit is requested to be issued
in a form that is not acceptable to such L/C Issuer or (iii) such L/C Issuer
shall not have received, each in form and substance reasonably acceptable to it
and duly executed by the Dealer, the documents that such L/C Issuer generally
uses in the ordinary course of business for the issuance of letters of credit of
the type of such Letter of Credit (collectively, the “L/C Reimbursement
Agreement”).


2.4.2.       Reimbursement Obligations of the Dealer.  Dealer agrees to pay to
the L/C Issuer of any Letter of Credit, or to CDF for the benefit of such L/C
Issuer, each L/C Reimbursement Obligation owing with respect to such Letter of
Credit no later than the first business day after Dealer receives notice from
such L/C Issuer or from CDF that payment has been made under such Letter of
Credit or that such L/C Reimbursement Obligation is otherwise due (the “L/C
Reimbursement Date”) with interest thereon computed as set forth below.  In the
event that any L/C Reimbursement Obligation is not repaid by Dealer as provided
in this Section 2.4.2. (or any such payment by Dealer is rescinded or set aside
for any reason), such L/C Issuer shall promptly notify CDF of such failure and,
irrespective of whether such notice is given, such L/C Reimbursement Obligation
shall be payable on demand by Dealer with interest thereon computed from the
date on which such L/C Reimbursement Obligation arose to the L/C Reimbursement
Date, at the interest rate set forth in the L/C Reimbursement Agreement or, if
no interest rate is set forth therein, the interest rate applicable during such
period to the Accounts Receivable Facility.”
 
2.4.3.       Letter of Credit Fee.  Dealer agrees to pay to CDF, as compensation
for Letter of Credit Obligations incurred hereunder, (i) without duplication of
costs and expenses otherwise payable to CDF hereunder, all costs and expenses
incurred by CDF on account of such Letter of Credit Obligations and (ii) a
monthly fee in an amount equal to the product of the average daily Letter of
Credit Outstandings for each calendar month multiplied by a per annum rate equal
to two and one half percent (2.50%).  Such fee shall be paid to CDF pursuant to
the provisions of Section 2.2 hereof.
 
3

--------------------------------------------------------------------------------

5.         Each Dealer hereby ratifies and confirms the Agreement, as amended
hereby, and each Other Agreement executed by such Dealer in all respects.


6.         Each Dealer hereby unconditionally releases, acquits, waives, and
forever discharges CDF and its successors, assigns, directors, officers, agents,
employees, representatives and attorneys from any and all liabilities, claims,
causes of action or defenses, if any, and for any action taken or failure to
take action, existing at any time prior to the execution of this Amendment.


7.         This Amendment shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their participants, successors and
assigns.


8.         This Amendment may be executed in any number of counterparts, each of
which counterparts, once they are executed and delivered, shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same agreement. This Amendment may be executed by any party to this
Amendment by original signature, facsimile and/or electronic signature.


[Remainder of Page Intentionally Left Blank]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment as of the date
first set forth hereinabove.
 

  “DEALER”         ePLUS TECHNOLOGY, INC.         By: /s/
 Elaine D. Marion
  Name: 
Elaine D. Marion
  Title:
Chief Financial Officer
        ePLUS TECHNOLOGY SERVICES, INC.         By: /s/
 Elaine D. Marion
  Name: 
 Elaine D. Marion
  Title: 
 Chief Financial Officer
        “CDF”         WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC        
By: /s/
Scott Hunt
  Name: 
Scott Hunt
  Title: 
Authorized Signor

 
Signature Page to Amendment #6 to Amended and Restated
Business Financing Agreement
 
 
5

--------------------------------------------------------------------------------